[Cite as Patel v. Patel, 2019-Ohio-3672.]


                                         COURT OF APPEALS
                                     DELAWARE COUNTY, OHIO
                                     FIFTH APPELLATE DISTRICT



DIANE BURCHETT PATEL                          :       JUDGES:
                                              :       Hon. William B. Hoffman, P.J.
        Plaintiff-Appellant                   :       Hon. John W. Wise, J.
                                              :       Hon. Earle E. Wise, Jr., J.
-vs-                                          :
                                              :
SUNIR SUDHANSHU PATEL                         :       Case No. 18 CAF 10 0078
                                              :
        Defendant-Appellee                    :       OPINION




CHARACTER OF PROCEEDING:                              Appeal from the Court of Common
                                                      Pleas Domestic Relations Division,
                                                      Case No. 13DRA030132




JUDGMENT:                                             Reversed and Remanded




DATE OF JUDGMENT:                                     September 11, 2019



APPEARANCES:

For Plaintiff-Appellant                               For Defendant-Appellee

ROBERT M. OWENS                                       ANTHONY W. GRECO
40 S. Franklin Street                                 JOSEPH S. JEZIOROWSKI
Suite 202                                             6810 Caine Road
Delaware, OH 43015                                    Columbus, OH 43235
Delaware County, Case No. 18 CAF 10 0078                                                    2

Wise, Earle, J.

       {¶ 1} Plaintiff-Appellant Diane Buchett Patel appeals the September 19, 2018

Judgment Entry of the Delaware County Court of Common Pleas, Domestic Relations

Division which dismissed Defendant-Appellee Sunir S. Patel's Motion for Contempt

Against the Plaintiff, and ordered appellant to have no contact with the parties' minor child,

L.P.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} The parties herein divorced on September 29, 2014, and have been in near

constant litigation ever since. The present matter stems from appellee's March 7, 2018

Emergency Ex Parte Motion to Modify Parenting Time. Appellee is the custodial parent

of L.P., the parties' sixteen-year-old child. The motion requested that the trial court reduce

or suspend appellant's parenting time with L.P. due to appellant's interference with L.P.'s

therapy sessions, monopolization of the sessions, and verbal abuse of L.P. both during

and outside of therapy sessions. The motion included a sworn affidavit from L.P's

therapist which indicated her progress with L.P was being hindered by appellant's

behavior during therapy sessions. The motion further included text messages from L.P.

to appellee indicating L.P. no longer desired to see appellant "a lot anymore" due to

appellant's behavior toward L.P.

       {¶ 3} Appellant filed a Memorandum Contra Defendant's Motion for Emergency

Orders. Appellant attached an affidavit which did not dispute the therapist's factual

allegations, but rather argued the allegations did not constitute an "emergency" based on

the timing. She alleged she had not had contact with L.P's therapist since January 2018.
Delaware County, Case No. 18 CAF 10 0078                                                  3


       {¶ 4} On March 7, 2018, the trial court suspended appellant's parenting time with

L.P. "pending further order of the court." The court indicated it would consider modifying

the order upon the guardian ad litem's recommendation at or before the next hearing

scheduled for April 11, 2018.

       {¶ 5} On April 11, 2018, the parties and the guardian ad litem appeared for a

hearing and advised the trial court that a settlement was "imminent." There is no transcript

of this hearing. Upon request of the parties to finalize their settlement, a second hearing

was scheduled for June 27, 2018. The trial court issued a judgment entry indicating it had

already ruled on issues properly before it, including suspending appellant's parenting

time, but was considering vacating that order if no agreed judgment entry was submitted

by the parties.

       {¶ 6} On June 29, 2018, the trial court issued a judgment entry indicating the

parties had met and failed to reach a settlement after two hours of negotiations. The court

further again indicated it had already ruled on matters properly submitted, including the

motion to suspend appellant's parenting time, and again noted it was considering vacating

or extending the order if no judgment entry was submitted by the parties.

       {¶ 7} On July 9, 2018, the parties filed a joint motion to extend time to file the

judgment entry. On July 20, 2018, the trial court took the same under advisement and

continued the prior orders.

       {¶ 8} On August 17, 2018, appellee filed a motion for contempt which centered

on appellant's failure to see to certain aspects of L.P's health insurance coverage. As of

that date, the parties still had not submitted a judgment entry on the visitation issue. On

September 19, 2018, following a hearing which did not address the visitation issue, the
Delaware County, Case No. 18 CAF 10 0078                                                4


trial court issued a judgment entry dismissing the contempt action and stating its final

orders shall be as previously ordered, including that appellant have no contact with L.P.

       {¶ 9} It is from this judgment entry that appellant appeals raising two assignments

of error:

                                              I

       {¶ 10} "THE TRIAL COURT ABUSED ITS DISCRETION AND PREJUDICED THE

SUBSTANTIAL RIGHTS OF THE APPELLANT BY ORDERING APPELLANT TO HAVE

NO CONTACT WITH HER MINOR CHILD."

                                              II

       {¶ 11} "THE COURT COMMITTED PREJUDICIAL AND PLAIN ERROR AND

VIOLATED APPELLANT'S RIGHTS UNDER THE DUE PROCESS CLAUSE AND

EQUAL       PROTECTION       CLAUSE      OF        THE   UNITED   STATES      AND   OHIO

CONSTITUTIONS BY ORDERING HER TO HAVE NO CONTACT WITH HER MINOR

CHILD."

                                PRELIMINARY MATTERS

       {¶ 12} First, we note this case is before this court on the accelerated calendar

which is governed by App.R. 11.1. Subsection (E), determination and judgment on

appeal, provides in pertinent part: “The appeal will be determined as provided by App.R.

11.1. It shall be sufficient compliance with App.R. 12(A) for the statement of the reason

for the court's decision as to each error to be in brief and conclusionary form.”

       {¶ 13} One of the important purposes of the accelerated calendar is to enable an

appellate court to render a brief and conclusory decision more quickly than in a case on

the regular calendar where the briefs, facts, and legal issues are more complicated.
Delaware County, Case No. 18 CAF 10 0078                                                     5

Crawford v. Eastland Shopping Mall Assn., 11 Ohio App.3d 158, 463 N.E.2d 655 (10th

Dist.1983).

         {¶ 14} This appeal shall be considered in accordance with the aforementioned

rules.

         {¶ 15} Second, appellee urges us to dismiss this appeal as untimely, arguing the

matter was ripe for appeal as of the trial court’s March 7, 2018 judgment entry granting

appellee’s ex parte emergency motion to suspend appellant’s parenting time. We

disagree. The March 7, 2018 judgment entry indicated the trial court would revisit the

issue at or before the April 11, 2018 hearing or upon recommendation of the guardian ad

litem. Then, between April and the end of June, 2018, negotiations took place between

the parties on two occasions, but no agreed upon judgment entry was ever submitted to

the trial court as requested. It was not until the September 19, 2018 judgment entry that

the trial court indicated “the final order shall be as previously ordered. Plaintiff shall have

no contact with [L.P].”

         {¶ 16} We therefore find appellant has timely appealed the matter.

                                                I

         {¶ 17} In her first assignment of error, appellant agues the trial court's decision to

terminate her visitation rights and extinguish her parental rights constitutes an abuse of

discretion. We disagree.

         {¶ 18} A trial court enjoys broad discretion in deciding matters regarding the

visitation of non-residential parents. Matter of X.G., 5th Dist. Tuscarawas No. 2018 AP 04

0015, 2018-Ohio-4890, 2018 WL 6435764, ¶¶ 26-28 citing Appleby v. Appleby, 24 Ohio

St.3d 39, 492 N.E.2d 831 (1986). The standard of review concerning visitation rights is
Delaware County, Case No. 18 CAF 10 0078                                                  6

whether the trial court committed an abuse of discretion. Booth v. Booth, 44 Ohio St.3d

142, 541 N.E.2d 1028 (1989). An abuse of discretion implies that the court's attitude is

unreasonable, arbitrary, or unconscionable. Blakemore v. Blakemore, 5 Ohio St.3d 217,

450 N.E.2d 1140 (1983).

       {¶ 19} Appellant makes several arguments under this assignment of error. She

argues the trial court abused its discretion by suspending her parenting time with L.P

without first conducting a hearing and interviewing L.P as to his wishes, by demonstrating

bias, and by failing to issue findings of fact and conclusions of law.

       {¶ 20} We first note that throughout her first assignment of error, appellant

essentially argues the trial court's ruling terminated her parental rights. This is not

accurate. Rather, the trial court suspended her visitation. According to the September 19,

2018 judgment entry, she is not foreclosed from making future efforts to reinstate

visitation with L.P. Rather, she may seek reinstatement of visitation upon joint motion of

herself, appellee and the guardian ad litem. We therefore reject those portions of

appellant's arguments which allege a permanent revocation of her parental rights.

       {¶ 21} Next, the instant matter involves visitation rights where one parent has been

designated the residential parent and legal custodian rather than the allocation of parental

rights and responsibilities. Therefore, R.C. 3109.051 is the applicable statute. Braatz v.

Braatz, 85 Ohio St.3d 40, 706 N.E.2d 1218 (1999), paragraph one of the syllabus. R.C.

3109.051(C) provides that in resolving any issues related to parenting time, “ * * * the

court, in its discretion, may interview in chambers any or all involved children regarding

their wishes and concerns.” (Emphasis added). Thus unlike R.C. 3109.04(B)(1), cited by
Delaware County, Case No. 18 CAF 10 0078                                                 7


appellant, R.C. 3109.051(C) does not require the trial court to conduct an in-camera

interview and we find no abuse of discretion in the trial court's failure to do so.

       {¶ 22} Appellant further faults the trial court for failing to conduct a hearing.

However, the record reflects the matter was scheduled for hearing twice; on April 11,

2018 and June 27, 2018. There are no transcripts of these hearings in the record. The

trial court's judgment entries, however, indicate that during the April hearing the parties

advised a settlement was "imminent" yet failed to submit a proposed judgment entry as

requested by the trial court. The parties then again met on June 27 for two hours without

settling the matter. On July 9, 2018, however, the parties filed a joint motion to extend

time to file an agreed upon judgment entry. When a judgment entry still had not been filed

in September 2018, the trial court finalized its decision to suspend appellant's visitation

with L.P.

       {¶ 23} Additionally, we have previously found a trial court does not abuse its

discretion by granting a motion to suspend visitation based on due consideration of the

parties motions, responses, and accompanying affidavits, and without conducting an oral

hearing in Jagodzinski v. Abdul-Khaliq, 5th Dist. Licking No. 17-CA-22, 2018-Ohio-1898

¶ 29-32. Like Jagodzinski, the trial court here indicated it had considered defendant-

appellee's motions, "supported by affidavit and argument," as well as "the responsive

pleading also supported by affidavits filed on behalf of Plaintiff [-appellant]* * * ." We

therefore find no abuse of discretion in the trial court's failure to hold a hearing before

issuing a final ruling.

       {¶ 24} Appellant also argues the trial court's failure to issue findings of fact and

conclusions of law constitutes an abuse of discretion. Appellant, however, failed to
Delaware County, Case No. 18 CAF 10 0078                                                    8


request findings of fact and conclusions of law as required by R.C. 3109.051(F)(1): "If the

court, pursuant to division (A) of this section, denies parenting time to a parent who is not

the residential parent or denies a motion for reasonable companionship or visitation rights

filed under division (B) of this section and the parent or movant files a written request for

findings of fact and conclusions of law, the court shall state in writing its findings of fact

and conclusions of law in accordance with Civil Rule 52." We therefore reject her

argument.

       {¶ 25} Finally, appellant alleges the trial court exhibited hostility toward her during

the September 14, 2018 contempt hearing by threatening to incarcerate her if she refused

to sign a form authorizing her health insurance company to share L.P's information with

appellee. Appellant fails to explain how the court's comment on the insurance matter

makes its decision to suspend appellant's visitation with L.P an abuse of discretion, and

we reject her argument alleging the same.

       {¶ 26} The first assignment of error is overruled.

                                              II

       {¶ 27} In her second assignment of error, appellant argues the trial court

committed plain error by granting appellee's motion to modify parenting time and issuing

a "permanent no contact order" in violation of due process rights. We disagree.

       {¶ 28} There is no indication in the record that appellant raised any due process

objections related to the suspension of her parenting time with L.P. during either the April

or June hearings. An error not raised in the trial court must be plain error for an appellate

court to reverse. State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978) at paragraph

one of the syllabus; Crim.R. 52(B). In order to prevail under a plain error analysis,
Delaware County, Case No. 18 CAF 10 0078                                                   9


appellant bears the burden of demonstrating that the outcome of the proceeding clearly

would have been different but for the error. Id. at paragraph two of the syllabus. Notice

of plain error "is to be taken with the utmost caution, under exceptional circumstances

and only to prevent a manifest miscarriage of justice." Id. at paragraph three of the

syllabus.

       {¶ 29} Although appellant sets forth the fact that parents have a fundamental

liberty interest in the custody, care and management of their children, she fails to point to

any procedural irregularity that might give rise to a due process violation, and we find

none evidenced in the record. She argues instead that until L.P affirmatively and

independently decides to decline visitation, her relationship with L.B "should not be totally

severed." As we have concluded above, however, appellant’s parenting time was

suspended, not “forever terminated” as appellant argues. The September 19, 2019

judgment entry indicated the trial court would revisit appellant’s parenting time with L.P

upon motion of the parties and the guardian ad litem.

       {¶ 30} We find no plain error occurred as there was no violation of appellee’s

constitutional right to due process.

       {¶ 31} The second assignment of error is overruled.

       {¶ 32} The judgment of the Delaware County Court of Common Pleas Domestic

Relations Division is affirmed.


By Wise, Earle, J.

Hoffman, P.J. and

Wise, John, J. concur.

EEW/rw